            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREN GREEN and M.G., a minor,                   No. 4:18-CV-02218

          Plaintiffs,                            (Judge Brann)

     v.

MOUNT CARMEL AREA
SCHOOL DISTRICT, et al.,

          Defendants.

                                   ORDER

                                APRIL 24, 2019

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

     1.   Defendants’ First Motion to Dismiss, ECF No. 8, is DENIED as

          moot.

     2.   Defendants’ Second Motion to Dismiss, ECF No. 13, is GRANTED

          in part as follows:

          a.      Counts I, II, III, and IV of Plaintiffs’ Amended Complaint, ECF

                  No. 12, are DISMISSED WITHOUT PREJUDICE. Within

                  14 days of the date of this Order, Plaintiffs MAY FILE a

                  second amended complaint to correct the deficiencies identified

                  in the accompanying Memorandum Opinion.
b.   Counts V and VI of Plaintiffs’ Amended Complaint, ECF No.

     12, are DISMISSED WITHOUT PREJUDICE to Plaintiffs to

     either assert those claims in a state court of competent

     jurisdiction, or to reassert those claims in this Court as part of

     any second amended complaint filed in accordance with this

     Order.

c.   If Plaintiffs do not file a second amended complaint within 14

     days of the date of this Order, the Clerk of Court

     is DIRECTED to close this case.



                                  BY THE COURT:



                                  s/ Matthew W. Brann
                                  Matthew W. Brann
                                  United States District Judge




                         - 2 - 
